DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims, more specifically claim 20, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eigel et al. U.S. Patent No. 10,274,955 (“Eigel”).
Regarding claim 1 as best understood, Eigel discloses a vehicle control system comprising a computer comprising a processor and a memory storing instructions executable by the processor to:
in response to detecting hands being off a steering wheel of a vehicle for a threshold time while a lane-centering assist operation is active, (see at least [col. 2, line 25-29] In this context, the single and decisive triggering criterion which is adopted for the implementation of the emergency assistance is the detection of a hands-off situation, but this detection occurs for some time, for example for 10 seconds at maximum.)

For this purpose, when the third phase P3 is entered, a first step of the warning escalation is carried out, and the intention is to give the driver or front seat passenger of the vehicle 1 the impression that the lateral guidance assistance is deactivated. This is brought about by virtue of the fact that the vehicle 1 is no longer kept in the center of the vehicle's own lane 2. In addition, the impression is given that the lateral guidance is deactivated in that the display of the lateral guidance is switched off. In the background, the emergency assistant, activated in the escalation phase P3, causes the lateral guidance of the vehicle 1 to intervene at a later time compared to the normal behavior of the lateral guidance, wherein the later time is, however, selected such that the vehicle 1 just fails to exit the lane 2. The vehicle oscillates, as it were, to and fro between the left-hand and right-hand marks 3 of the lane 2, along a driving trajectory 7 of the third phase P3. For the driver of the vehicle 1, who had, for example, fallen asleep briefly or who wished to test the technology to its limits, this gives the impression that the lateral guidance is deactivated and he must consequently assume responsibility for driving again.)

    PNG
    media_image1.png
    468
    1056
    media_image1.png
    Greyscale

Fig. 1: Eigel shows a schematic functional description of the method
Regarding claim 11 as best understood, Eigel discloses a method comprising: 
in response to detecting hands being off a steering wheel of a vehicle for a threshold time while a lane-centering assist operation is active, (see at least [col. 2, line 25-29] In this context, the single and decisive triggering criterion which is adopted for the implementation of the emergency assistance is the detection of a hands-off situation, but this detection occurs for some time, for example for 10 seconds at maximum.)
steering the vehicle from a center of a lane to a lateral position between the center of the lane and an edge of the lane; then steering the vehicle from the lateral position to the center of the lane; and then maintaining the vehicle at the center of the lane (see at least [col. 4, line 57 – col. 5, line  12] For this purpose, when the third phase P3 is entered, a first step of the warning escalation is carried out, and the intention is to give the driver or front seat passenger of the vehicle 1 the impression that the lateral guidance assistance is deactivated. This is brought about by virtue of the fact that the vehicle 1 is no longer kept in the center of the vehicle's own lane 2. In addition, the impression is given that the lateral guidance is deactivated in that the display of the lateral guidance is switched off. In the background, the emergency assistant, activated in the escalation phase P3, causes the lateral guidance of the vehicle 1 to intervene at a later time compared to the normal behavior of the lateral guidance, wherein the later time is, however, selected such that the vehicle 1 just fails to exit the lane 2. The vehicle oscillates, as it were, to and fro between the left-hand and right-hand marks 3 of the lane 2, along a driving trajectory 7 of the third phase P3. For the driver of the vehicle 1, who had, for example, fallen asleep briefly or who wished to test the technology to its limits, this gives the impression that the lateral guidance is deactivated and he must consequently assume responsibility for driving again.)

    PNG
    media_image1.png
    468
    1056
    media_image1.png
    Greyscale

Fig. 1: Eigel shows a schematic functional description of the method

Regarding claim 20 as best understood, Eigel discloses a vehicle control system comprising: means for detecting whether hands of an occupant are on a steering wheel of a vehicle; means for steering the vehicle to a lateral position in a lane; and a computer programmed to, in response to detecting hands being off the steering wheel for a threshold time while a lane-centering assist operation is active, (see at least [col. 2, line 25-29] In this context, the single and decisive triggering criterion which is adopted for the implementation of the emergency assistance is the detection of a hands-off situation, but this detection occurs for some time, for example for 10 seconds at maximum.)
steer the vehicle from a center of the lane to the lateral position; then steer the vehicle from the lateral position to the center of the lane; and then maintain the vehicle at the center of the lane (see at least [col. 4, line 57 – col. 5, line  12] For this purpose, when the third phase P3 is entered, a first step of the warning escalation is carried out, and the intention is to give the driver or front seat passenger of the vehicle 1 the impression that the lateral guidance assistance is deactivated. This is brought about by virtue of the fact that the vehicle 1 is no longer kept in the center of the vehicle's own lane 2. In addition, the impression is given that the lateral guidance is deactivated in that the display of the lateral guidance is switched off. In the background, the emergency assistant, activated in the escalation phase P3, causes the lateral guidance of the vehicle 1 to intervene at a later time compared to the normal behavior of the lateral guidance, wherein the later time is, however, selected such that the vehicle 1 just fails to exit the lane 2. The vehicle oscillates, as it were, to and fro between the left-hand and right-hand marks 3 of the lane 2, along a driving trajectory 7 of the third phase P3. For the driver of the vehicle 1, who had, for example, fallen asleep briefly or who wished to test the technology to its limits, this gives the impression that the lateral guidance is deactivated and he must consequently assume responsibility for driving again.)

    PNG
    media_image1.png
    468
    1056
    media_image1.png
    Greyscale

Fig. 1: Eigel shows a schematic functional description of the method

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eigel in view of Prasad.
Regarding claim 2 as best understood, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle.
However, Prasad teaches vehicle control system of claim 1, wherein steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle (see at least [¶ 0002] It is known to use a lane-centering control system to steer a host-vehicle along a roadway. The typical lane-centering control system uses a camera to detect a lane-marking to determine a centerline of the roadway and steers the host-vehicle according to the centerline. Other lane-centering control systems may also use the camera to detect another-vehicle ahead of the host-vehicle and follow the other-vehicle when the lane-marking is not detected. A problem may occur when the other-vehicle diverges from the desired travel-route of the host-vehicle. AND [¶ 0017] The system 10 also includes a vehicle-to-vehicle transceiver 24 (V2V-transceiver 24) that receives a future-waypoint 26 from the lead-vehicle 14, wherein the future-waypoint 26 defines a future -route 28 of the lead-vehicle 14 along the roadway 20. The lead-vehicle 14 may be operating autonomously and may be navigating according to the future -route 28. The V2V-transceiver 24 may be a dedicated short range communication (DSRC) device that operates in a 5.9 GHz band with a bandwidth of 75 MHz and a typical range of 1000 meters. One skilled in the art will recognize that other ad hoc V2V networks may exist, and are included herein. The future-waypoint 26 may include a series of GPS coordinates (e.g. longitude and latitude) along the roadway 20 that define the future -route 28 of the lead-vehicle 14.)
Thus, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Prasad teaches steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Prasad for steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle. Doing so allows for autonomous control of the vehicle position within the driving lane.

Regarding claim 3 as best understood, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose the path is represented by a polynomial function.
However, Prasad teaches the vehicle control system of claim 2, wherein the path is represented by a polynomial function (see at least [¶ 0017] The future-waypoint 26 may be characterized by a future -route-polynomial 30 based on the future -route 28. The future -route 28 may indicate that the lead-vehicle 14 will perform a particular driving maneuver, including, but not limited to, a lane-change, a left-turn, a right-turn, etc. The future -route 28 may also include a destination of the lead-vehicle 14.)
Thus, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Prasad teaches the path is represented by a polynomial function.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Prasad the path is represented by a polynomial function. Doing so allows for autonomous control of the vehicle position within the driving lane.

Regarding claim 12 as best understood, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle.
However, Prasad teaches the method of claim 11, wherein steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle (see at least [¶ 0002] It is known to use a lane-centering control system to steer a host-vehicle along a roadway. The typical lane-centering control system uses a camera to detect a lane-marking to determine a centerline of the roadway and steers the host-vehicle according to the centerline. Other lane-centering control systems may also use the camera to detect another-vehicle ahead of the host-vehicle and follow the other-vehicle when the lane-marking is not detected. A problem may occur when the other-vehicle diverges from the desired travel-route of the host-vehicle. AND [¶ 0017] The system 10 also includes a vehicle-to-vehicle transceiver 24 (V2V-transceiver 24) that receives a future-waypoint 26 from the lead-vehicle 14, wherein the future-waypoint 26 defines a future -route 28 of the lead-vehicle 14 along the roadway 20. The lead-vehicle 14 may be operating autonomously and may be navigating according to the future -route 28. The V2V-transceiver 24 may be a dedicated short range communication (DSRC) device that operates in a 5.9 GHz band with a bandwidth of 75 MHz and a typical range of 1000 meters. One skilled in the art will recognize that other ad hoc V2V networks may exist, and are included herein. The future-waypoint 26 may include a series of GPS coordinates (e.g. longitude and latitude) along the roadway 20 that define the future -route 28 of the lead-vehicle 14.)
Thus, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Prasad teaches steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Prasad for steering the vehicle from the center of the lane to the lateral position includes generating a path along which a control module guides the vehicle. Doing so allows for autonomous control of the vehicle position within the driving lane.

Regarding claim 13 as best understood, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose the path is represented by a polynomial function.
However, Prasad teaches the method of claim 12, wherein the path is represented by a polynomial function (see at least [¶ 0017] The future-waypoint 26 may be characterized by a future -route-polynomial 30 based on the future -route 28. The future -route 28 may indicate that the lead-vehicle 14 will perform a particular driving maneuver, including, but not limited to, a lane-change, a left-turn, a right-turn, etc. The future -route 28 may also include a destination of the lead-vehicle 14.)
Thus, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Prasad teaches the path is represented by a polynomial function.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Prasad the path is represented by a polynomial function. Doing so allows for autonomous control of the vehicle position within the driving lane.

Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eigel in view of Prasad, further in view of LAUR et al. U.S. Pub. No. 2017/0057545 (“LAUR”).
Regarding claim 4 as best understood, Eigel in view of Prasad discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose the polynomial function is a function of a lookahead distance.
However, LAUR teaches the vehicle control system of claim 3, wherein the polynomial function is a function of a lookahead distance (see at least [¶ 0019] By way of example and not limitation, the first -polynomial 18 may be a third-order polynomial with the general form of y=f(x)=a+b*x+c*x 2+d*x 3. The value of x corresponds to a distance forward of the host-vehicle 12, and the value of y indicates how much the travel-lane deviates from a straight-ahead path of the host-vehicle 12 at the distance x. For example, if the travel-lane is straight and the heading of the host-vehicle 12 matches or is aligned with the heading of the travel-lane, then b=c=d=0. If the host-vehicle 12 is precisely centered in the travel-lane at the instant the polynomial is determined, then a=0. Accordingly, if the travel-lane is straight and the host-vehicle 12 is precisely centered, then a=b=c=d=0, i.e. y=f(x)=0. If the host-vehicle 12 is centered, but the travel-lane curves to the right, then b, c, and d may have non-zero values that cause the value of y to increase as x increases.)
Thus, Eigel in view of Prasad discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. LAUR teaches the polynomial function is a function of a lookahead distance.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOGER and 

Regarding claim 10 as best understood, Eigel in view of Prasad discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose to determine the lateral position before steering the vehicle from the center of the lane to the lateral position.
However, LAUR teaches the vehicle control system of claim 1, wherein the instructions further include to determine the lateral position before steering the vehicle from the center of the lane to the lateral position (see at least [¶ 0013] In order for the controller 40 to be prepared to transition from the first-polynomial 18 to the second-polynomial 30, perceived differences between the first-polynomial 18 and the second-polynomial 30 are monitored or determined prior to the transition so that the transition is relatively seamless, i.e. undetectable, by an occupant or operator 42 of the host-vehicle 12. That is, errors introduced by the inaccuracy of the GPS-receiver 26 need to be detected or learned so that correction factors to compensate for those errors can be learned prior to the transition.)
Thus, Eigel in view of Prasad discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. LAUR fails teaches to determine the lateral position before steering the vehicle from the center of the lane to the lateral position.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOGER and 

Regarding claim 14 as best understood, Eigel in view of Prasad discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose the polynomial function is a function of a lookahead distance.
However, LAUR teaches the method of claim 13, wherein the polynomial function is a function of a lookahead distance (see at least [¶ 0019] By way of example and not limitation, the first -polynomial 18 may be a third-order polynomial with the general form of y=f(x)=a+b*x+c*x 2+d*x 3. The value of x corresponds to a distance forward of the host-vehicle 12, and the value of y indicates how much the travel-lane deviates from a straight-ahead path of the host-vehicle 12 at the distance x. For example, if the travel-lane is straight and the heading of the host-vehicle 12 matches or is aligned with the heading of the travel-lane, then b=c=d=0. If the host-vehicle 12 is precisely centered in the travel-lane at the instant the polynomial is determined, then a=0. Accordingly, if the travel-lane is straight and the host-vehicle 12 is precisely centered, then a=b=c=d=0, i.e. y=f(x)=0. If the host-vehicle 12 is centered, but the travel-lane curves to the right, then b, c, and d may have non-zero values that cause the value of y to increase as x increases.)
Thus, Eigel in view of Prasad discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOGER and incorporate the teachings of LAUR wherein the polynomial function is a function of a lookahead distance. Doing so allows for autonomous path generation for the vehicle.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eigel in view of Prasad, further in view of ISOMOTO et al. U.S. Pub. No. 2018/0273089 (“ISOMOTO”).
Regarding claim 5 as best understood, Eigel in view of Prasad discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position.
However, ISOMOTO teaches the vehicle control system of claim 2, wherein generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position (see at least [¶ 0044] Here, as shown in FIG. 2, when the vehicle V moves from the lane 21 in which the vehicle V is currently traveling to the lane 31 of the branch road 30, lane keeping control may be performed as follows. Initially, before the vehicle V enters the lane 31, lane keeping control is performed such that the vehicle V moves closer to a left edge of the lane 21 (the guidance target point is set to be closer to the left edge than is the center of the lane 21). As a result, the vehicle V can smoothly move to the lane 31, and change in direction toward the left side, i.e., turning to the left, can be more clearly presented to a following vehicle.)
Thus, Eigel in view of Prasad discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. ISOMOTO teaches generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOGER and incorporate the teachings of ISOMOTO to generate paths to a series of intermediate lateral positions between the center of the lane and the lateral position. Doing so allows for accurate placement of the vehicle within the driving lane.

Regarding claim 15 as best understood, Eigel in view of Prasad discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose
However, ISOMOTO teaches the method of claim 12, wherein generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position (see at least [¶ 0044] Here, as shown in FIG. 2, when the vehicle V moves from the lane 21 in which the vehicle V is currently traveling to the lane 31 of the branch road 30, lane keeping control may be performed as follows. Initially, before the vehicle V enters the lane 31, lane keeping control is performed such that the vehicle V moves closer to a left edge of the lane 21 (the guidance target point is set to be closer to the left edge than is the center of the lane 21). As a result, the vehicle V can smoothly move to the lane 31, and change in direction toward the left side, i.e., turning to the left, can be more clearly presented to a following vehicle.)set or plurality of map-points 34 for the travel-direction of the host-vehicle 12.)
Thus, Eigel in view of Prasad discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. ISOMOTO teaches generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BOGER and incorporate the teachings of ISOMOTO to generate paths to a series of intermediate lateral positions between the center of the lane and the lateral position. Doing so allows for accurate placement of the vehicle within the driving lane.

Claim 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eigel in view of Grimm et al. U.S. Pub. No. 2019/0232955 (“Grimm”).
Regarding claim 6 as best understood, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose steering the vehicle from the center of the lane to the lateral position and pause outputting a warning to an occupant of the vehicle.
This Automation Level can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling Automation Level 2 is adaptive cruise control in combination with lane centering. A major distinction between Automation Level 1 and Automation Level 2 is that, at Automation Level 2 in the specific operating conditions for which the system is designed, the driver is disengaged from physically operating the vehicle with hands off the steering wheel and feet off the pedals at the same time.)
Thus, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Grimm teaches steering the vehicle from the center of the lane to the lateral position and pause outputting a warning to an occupant of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention it have modified Eigel and incorporate the teachings of GRIMM for steering the vehicle from the center of the lane to the lateral position and pause outputting a warning to an occupant of the vehicle. Doing so allows for an uninterrupted autonomous driving experience. 

Regarding claim 7 as best understood, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly 
However, Grimm teaches the vehicle control system of claim 1, wherein the instructions further include to, while steering the vehicle from the lateral position to the center of the lane, refrain from outputting a warning to an occupant of the vehicle (see at least [¶ 0040] This Automation Level can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling Automation Level 2 is adaptive cruise control in combination with lane centering. A major distinction between Automation Level 1 and Automation Level 2 is that, at Automation Level 2 in the specific operating conditions for which the system is designed, the driver is disengaged from physically operating the vehicle with hands off the steering wheel and feet off the pedals at the same time.)  
Thus, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Grimm teaches steering the vehicle from the lateral position to the center of the lane pause outputting a warning to an occupant of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention it have modified Eigel and incorporate the teachings of GRIMM for steering the vehicle from the lateral position to the center of the lane pause outputting a warning to an occupant of the vehicle. Doing so allows for an uninterrupted autonomous driving experience. 

Regarding claim 16 as best understood, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure 
However, Grimm teaches the method of claim 11, further comprising, while steering the vehicle from the center of the lane to the lateral position, refraining from outputting a warning to an occupant of the vehicle (see at least [¶ 0040] This Automation Level can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling Automation Level 2 is adaptive cruise control in combination with lane centering. A major distinction between Automation Level 1 and Automation Level 2 is that, at Automation Level 2 in the specific operating conditions for which the system is designed, the driver is disengaged from physically operating the vehicle with hands off the steering wheel and feet off the pedals at the same time.)
Thus, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Grimm teaches steering the vehicle from the center of the lane to the lateral position and pause outputting a warning to an occupant of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention it have modified Eigel and incorporate the teachings of GRIMM for steering the vehicle from the center of the lane to the lateral position and pause outputting a warning to an occupant of the vehicle. Doing so allows for an uninterrupted autonomous driving experience. 

Regarding claim 17 as best understood, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose while steering the vehicle from the lateral position to the center of the lane pause outputting a warning to an occupant of the vehicle.
However, Grimm teaches the method of claim 11, further comprising, while steering the vehicle from the lateral position to the center of the lane, refraining from outputting a warning to an occupant of the vehicle (see at least [¶ 0040] This Automation Level can relinquish control with no advance warning and the driver must be ready to control the vehicle safely. An example of combined functions enabling Automation Level 2 is adaptive cruise control in combination with lane centering. A major distinction between Automation Level 1 and Automation Level 2 is that, at Automation Level 2 in the specific operating conditions for which the system is designed, the driver is disengaged from physically operating the vehicle with hands off the steering wheel and feet off the pedals at the same time.)  
Thus, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Grimm teaches steering the vehicle from the lateral position to the center of the lane pause outputting a warning to an occupant of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention it have modified Eigel and incorporate the teachings of GRIMM for steering the vehicle from the lateral position to the center of the lane pause outputting a warning to an occupant of the vehicle. Doing so allows for an uninterrupted autonomous driving experience. 

Claim 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eigel in view of Fu et al. U.S. Pub. No. 2018/0022385 (“Fu”).
Regarding claim 8 as best understood, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, output a warning to an occupant of the vehicle.
However, Fu teaches the vehicle control system of claim 1, wherein the instructions further include to, while maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, output a warning to an occupant of the vehicle (see at least [¶ 0054] For a reliable recognition of "hands-off," the LKA torque is gently reduced in steps 306 and 308 according to method 300 in the case of suspected " hands-off situations," if the measured steering wheel torque is very low for several seconds. The reduction does not occur abruptly, but rather gradually in order not to startle the driver. Nor is the torque reduced to zero, but rather initially to a certain target value. If the driver now does not steer concurrently, the vehicle will slowly drift from the center of the lane. In the event the vehicle drifts too far away from the center of the lane, which may be detected according to exemplary embodiments with the aid of the lane recognition integrated in the vehicle, it may be assumed with a degree of likelihood bordering on certainty that the driver is not steering concurrently. Accordingly, a "hands-off warning" is immediately output in step 312.)
Thus, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Fu for maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, output a warning to an occupant of the vehicle. Doing so allows for alerting the occupant of vehicle status and any potential environment dangers the occupant may need to react to. 

Regarding claim 9 as best understood, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position, based on the recognition of a hand on the steering wheel.
However, Fu teaches the vehicle control system of claim 1, wherein the instructions further include to, in response to a hand on the steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position (see at least [¶ 0008] The steering action may be understood to mean an actuation or touching of the steering wheel by the hands of the driver of the vehicle. The automated steering torque may be effectuated by a lane keeping assist system of the vehicle and an automatic center guidance of the vehicle in a predefined traffic lane may be ensured. The reduction of the automated steering torque may cause a gentle drifting of the vehicle away from the center guidance. The movement of the steering system or the force of the steering system or the lateral movement of the vehicle may be understood as being caused by the hands of the driver. The lateral movement of the vehicle may be understood to mean a sideways movement of the vehicle in relation to a principle driving direction of the vehicle. With the lateral movement, a distance to the side lane boundary on the roadway may change, i.e. become greater or smaller. The aim of the force or of the movement of the steering system or of the vehicle may be, in particular, to prevent the vehicle from drifting from the center of a traffic lane or from an optimal crosshead travel by an active turning of the steering wheel of the vehicle by the driver.)
Thus, Eigel discloses a system for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Fu teaches steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position, based on the recognition of a hand on the steering wheel.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Fu for steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position, based on the recognition of a hand on the steering wheel. Doing so allows for safe positioning of the vehicle within the center of the driving lane.

Regarding claim 18 as best understood, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure 
However, Fu teaches the method of claim 11, further comprising, while maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, outputting a warning to an occupant of the vehicle (see at least [¶ 0054] For a reliable recognition of "hands-off," the LKA torque is gently reduced in steps 306 and 308 according to method 300 in the case of suspected " hands-off situations," if the measured steering wheel torque is very low for several seconds. The reduction does not occur abruptly, but rather gradually in order not to startle the driver. Nor is the torque reduced to zero, but rather initially to a certain target value. If the driver now does not steer concurrently, the vehicle will slowly drift from the center of the lane. In the event the vehicle drifts too far away from the center of the lane, which may be detected according to exemplary embodiments with the aid of the lane recognition integrated in the vehicle, it may be assumed with a degree of likelihood bordering on certainty that the driver is not steering concurrently. Accordingly, a "hands-off warning" is immediately output in step 312.)
Thus, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Fu teaches maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, output a warning to an occupant of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate 

Regarding claim 19 as best understood, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Eigel fails to explicitly disclose steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position, based on the recognition of a hand on the steering wheel.
However, Fu teaches the method of claim 11, further comprising, in response to a hand on the steering wheel while steering the vehicle from the center of the lane to the lateral position, steering the vehicle to the center of the lane without reaching the lateral position (see at least [¶ 0008] The steering action may be understood to mean an actuation or touching of the steering wheel by the hands of the driver of the vehicle. The automated steering torque may be effectuated by a lane keeping assist system of the vehicle and an automatic center guidance of the vehicle in a predefined traffic lane may be ensured. The reduction of the automated steering torque may cause a gentle drifting of the vehicle away from the center guidance. The movement of the steering system or the force of the steering system or the lateral movement of the vehicle may be understood as being caused by the hands of the driver. The lateral movement of the vehicle may be understood to mean a sideways movement of the vehicle in relation to a principle driving direction of the vehicle. With the lateral movement, a distance to the side lane boundary on the roadway may change, i.e. become greater or smaller. The aim of the force or of the movement of the steering system or of the vehicle may be, in particular, to prevent the vehicle from drifting from the center of a traffic lane or from an optimal crosshead travel by an active turning of the steering wheel of the vehicle by the driver.)
Thus, Eigel discloses a method for monitoring the vehicle steering, through detecting occupant hands on the steering wheel in order to insure vehicle alignment from the lateral direction of the lane to the center. Fu teaches steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position, based on the recognition of a hand on the steering wheel.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eigel and incorporate the teachings of Fu for steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position, based on the recognition of a hand on the steering wheel. Doing so allows for safe positioning of the vehicle within the center of the driving lane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668